ICJ_124_TerritorialDispute_NIC_COL_2008-02-11_ORD_01_NA_00_EN.txt.       INTERNATIONAL COURT OF JUSTICE


        REPORTS OF JUDGMENTS,
     ADVISORY OPINIONS AND ORDERS


CASE CONCERNING THE TERRITORIAL
      AND MARITIME DISPUTE
        (NICARAGUA v. COLOMBIA)


       ORDER OF 11 FEBRUARY 2008




             2008
      COUR INTERNATIONALE DE JUSTICE


          RECUEIL DES ARRE| TS,
   AVIS CONSULTATIFS ET ORDONNANCES


     AFFAIRE DU DIFFÉREND
    TERRITORIAL ET MARITIME
        (NICARAGUA c. COLOMBIE)


     ORDONNANCE DU 11 FE
                       u VRIER 2008

                           Official citation :
     Territorial and Maritime Dispute (Nicaragua v. Colombia),
        Order of 11 February 2008, I.C.J. Reports 2008, p. 3




                       Mode officiel de citation :
      Différend territorial et maritime (Nicaragua c. Colombie),
       ordonnance du 11 février 2008, C.I.J. Recueil 2008, p. 3




                                            Sales number
ISSN 0074-4441
ISBN 978-92-1-071043-5
                                            No de vente :   934

                          11 FEBRUARY 2008

                                  ORDER




TERRITORIAL AND MARITIME DISPUTE
     (NICARAGUA v. COLOMBIA)




DIFFÉREND TERRITORIAL ET MARITIME
     (NICARAGUA c. COLOMBIE)




                               11 FE
                                   u VRIER 2008

                               ORDONNANCE

               3




                              INTERNATIONAL COURT OF JUSTICE

   2008                                       YEAR 2008
11 February
General List
  No. 124                                   11 February 2008


                    CASE CONCERNING THE TERRITORIAL
                          AND MARITIME DISPUTE
                                    (NICARAGUA v. COLOMBIA)




                                                ORDER


                   The President of the International Court of Justice,
                 Having regard to Article 48 of the Statute of the Court and to
               Articles 31, 44, paragraph 4, 45, paragraph 1, and 79, paragraph 9,
               of the Rules of Court,
                 Having regard to the Application filed in the Registry of the Court on
               6 December 2001, whereby the Republic of Nicaragua instituted proceed-
               ings against the Republic of Colombia in respect of a dispute concerning
               “a group of related legal issues subsisting between the Republic of
               Nicaragua and the Republic of Colombia concerning title to territory
               and maritime delimitation”,
                 Having regard to the Order dated 26 February 2002, whereby the
               Court fixed inter alia 28 June 2004 as the time-limit for the filing of the
               Counter-Memorial of the Republic of Colombia,
                 Having regard to the preliminary objections to the jurisdiction of the
               Court which were raised by the Government of the Republic of Colom-
               bia on 21 July 2003, within the time-limit set by Article 79, paragraph 1,
               of the Rules of Court, as amended on 5 December 2000 with effect from
               1 February 2001 ;
                 Whereas, by a Judgment dated 13 December 2007, the Court found
               that it had jurisdiction on the basis of Article XXXI of the Pact of
               Bogotá to adjudicate upon the dispute concerning sovereignty over the
               maritime features claimed by the Parties other than the islands of

               4

4         TERRITORIAL AND MARITIME DISPUTE (ORDER 11 II 08)


San Andrés, Providencia and Santa Catalina and on the dispute concern-
ing the maritime delimitation between the Parties ;
   Whereas, at a meeting between the President of the Court and the
Agents of the Parties held on 11 February 2008, the Agent of the Repub-
lic of Colombia requested a time-limit of nine months from the date of
the meeting for the filing of the Counter-Memorial by his Government ;
and whereas the Agent of the Republic of Nicaragua indicated that his
Government had no objection to that request being granted ;
   Taking account of the agreement of the Parties,

 Fixes 11 November 2008 as the time-limit for the filing of the Counter-
Memorial of the Republic of Colombia ; and
 Reserves the subsequent procedure for further decision.

   Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this eleventh day of February, two thou-
sand and eight, in three copies, one of which will be placed in the archives
of the Court and the others transmitted to the Government of the Repub-
lic of Nicaragua and the Government of the Republic of Colombia,
respectively.

                                           (Signed) Rosalyn HIGGINS,
                                                       President.
                                         (Signed) Philippe COUVREUR,
                                                       Registrar.




5

PRINTED IN THE NETHERLANDS



                       ISSN 0074-4441
                       ISBN 978-92-1-071043-5

